


EXHIBIT 10.2






























FEDERAL HOME LOAN BANK OF CHICAGO


POST DECEMBER 31, 2004


BENEFIT EQUALIZATION PLAN


Effective January 1, 2005
and Amended as of January 1, 2013





--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS.........................................................................................2

ARTICLE II
MEMBERSHIP.........................................................................................3

ARTICLE III
AMOUNT AND PAYMENT OF PENSION BENEFITS........................4

ARTICLE IV
AMOUNT AND PAYMENT OF THRIFT BENEFITS...........................6

ARTICLE V
SOURCE OF
PAYMENTS......................................................................9

ARTICLE VI
DESIGNATION OF BENEFICIARIES..................................................9

ARTICLE VII
ADMINISTRATION OF THE PLAN.....................................................9

ARTICLE VIII
AMENDMENT AND TERMINATION..................................................10

ARTICLE IX
GENERAL
PROVISIONS.......................................................................11






--------------------------------------------------------------------------------




3FEDERAL HOME LOAN BANK OF CHICAGO
POST DECEMBER 31, 2005
BENEFIT EQUALIZATION PLAN
Effective January 1, 2005, the FEDERAL HOME LOAN BANK OF CHICAGO (the “Bank”)
established this Post December 31, 2005 Benefit Equalization Plan (the “Plan")
and amended the Plan as of January 1, 2013.
INTRODUCTION
The purpose of this Plan is to provide to certain employees of the Bank the
benefits which would have accrued after December 31, 2004 under the
Comprehensive Retirement Program of the Financial Institutions Retirement Fund
(the “Retirement Fund”), and benefits equivalent to the salary reduction
contributions and matching contributions which would have been available under
the Financial Institutions Thrift Plan (the “Thrift Plan”), but for (i) the
limitations placed on benefits and matching contributions for employees by
Sections 401(a)(17), 401(k)(3)(A)(ii), 402(g) and 415 of the Internal Revenue
Code of 1986, as amended, (ii) the amounts deferred under Sections 4.01 and 4.02
of this Plan being excluded from the definition of “Base Salary” under the
Retirement Fund and the Thrift Plan; and (iii) amounts deferred from bonus and
incentive compensation.
This Plan is intended to constitute a nonqualified unfunded deferred
compensation plan for a select group of management or highly compensated
employees under Title I of the Employee Retirement Income Security Act of 1974,
as amended (ERISA). All benefits payable under this Plan shall be paid solely
out of the general assets of the Bank. No benefits under this Plan shall be
payable by or from the Retirement Fund or its assets or the Thrift Plan or its
assets.
ARTICLE 1. DEFINITIONS


When used in the Plan, the following terms shall have the following meanings:
1.01
“Account” means the account established and maintained hereunder to record the
contributions deemed to be made by the Member and the Bank, as well as the
increase in value attributable to the earnings thereon, all as described
hereafter.



1.02
“Actuary” means the independent consulting actuary retained by the Bank to
assist the Committee in its administration of the Plan.



1.03
“Adoption Date” means the date the Plan is adopted by the Board of Directors.



1.04
“Bank” means the Federal Home Loan Bank of Chicago.



1.05
“Beneficiary” means the beneficiary or beneficiaries designated in accordance
with Article VI of the Plan to receive the benefit, if any, payable upon the
death of a Member of the Plan.



1.06
“Board of Directors” means the Board of Directors of the Bank.


2

--------------------------------------------------------------------------------




1.07
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor thereto.



1.08
“Code Limitations” means the cap on compensation taken into account by a plan
under Code Section 401(a)(17), the limitations on salary deferral contributions
necessary to meet the average deferral percentage (“ADP”) test under Code
Section 401(k)(3)(A)(ii), the limitations on employee and matching contributions
necessary to meet the average contribution percentage (“ACP”) test under Code
Section 401(m), the dollar limitations on elective deferrals under Code Section
402(g) and the overall limitations on contributions and benefits imposed on
qualified plans by Code Section 415, as such provisions may be amended from time
to time, and any similar successor provisions of federal tax law.



1.09
“Committee” means the Personnel and Compensation Committee of the Board of
Directors of the Bank, which is authorized to administer the Plan.



1.10
“Deferral Agreement” means the agreement under which a Member elects to defer
compensation under the Plan in accordance with the provisions of Section 4.01.



1.11
“Effective Date” means January 1, 2005.



1.12
“Eligible Executive” means an employee of the Bank who is a corporate officer
and who has been selected to be an Eligible Executive by the Committee.



1.13
“Member” means any person included in the membership of the Plan as provided in
Article II.



1.14
“Plan” means the Federal Home Loan Bank of Chicago Post December 31, 2004
Benefit Equalization Plan, as set forth herein or as it may be amended or
restated from time to time.



1.15
“Retirement Fund” means the Comprehensive Retirement Program of the Financial
Institutions Retirement Fund, a qualified and tax-exempt defined benefit pension
plan and trust under Sections 401(a) and 501(a) of the Code, as adopted and
amended by the Bank.



1.16
“Thrift Plan” means the Financial Institutions Thrift Plan, a qualified and
tax-exempt defined contribution plan and trust under Sections 401(a) and 501(a)
of the Code, as adopted and amended by the Bank.



ARTICLE II. MEMBERSHIP


2.01
Each Eligible Executive of the Bank shall become a Member of the Plan for
purposes of Article III on the latest of (i) the date on which he is included in
the membership of the Retirement Fund, (ii) the date he is selected as an
Eligible Executive, or (iii) the Effective Date.


3

--------------------------------------------------------------------------------




2.02
Each Eligible Executive of the Bank shall become a Member of the Plan for
purposes of Article IV on the latest of (i) the date on which he is credited
with an elective contribution under the Thrift Plan, (ii) the date he is
selected as an Eligible Executive, or (iii) the Effective Date.



2.03
A benefit shall be payable under the Plan to or on account of a Member only upon
the Member’s retirement, death or other termination of employment with the Bank,
except as provided in Sections 3.08 and 4.08.



2.04
No employee shall have the automatic right to be selected as an Eligible
Executive for any year, or, having been selected as an Eligible Executive for
one year, be considered an Eligible Executive for any other year. If a Member
ceases to be an Eligible Executive but continues to be employed by the Bank, he
shall not be eligible to defer any further portion of his compensation under
Sections 4.01 or 4.02 until he shall again become an Eligible Executive, and the
Member shall cease to accrue any further pension benefit under Section
3.01(a)(ii).



ARTICLE III. AMOUNT AND PAYMENT OF PENSION BENEFITS


3.01
The amount, if any, of the annual pension benefit payable to or on account of a
Member pursuant to the Plan shall equal the excess of (a) over (b), as
determined by the Committee, where:



(a)
is the annual pension benefit (as calculated by the Retirement Fund on the basis
of the “Regular Form” of payment, as defined in the Retirement Fund) that would
otherwise be payable to or on account of the Member by the Retirement Fund if
its provisions were administered:



(i)
without regard to the Code Limitations;



(ii)
with the inclusion in the definition of “Base Salary” for the year deferred of
any amounts deferred by a Member under Sections 4.01 and 4.02 of this Plan;



(b)
is the annual pension benefit (as calculated by the Retirement Fund on the basis
of the Regular Form of payment) that is payable to or on account of the Member
under the Retirement Fund.



For purposes of this Section 3.01, “annual pension benefit” includes any “Active
Service Death Benefit”, “Retirement Adjustment Payment”, “Annual Increment” and
“Single “Purchase Fixed Percentage Adjustment” which the Bank elected to provide
its employees under the Retirement Fund.


3.02
The benefit payable to or on account of a Member pursuant to Section 3.01 shall
be paid in the form as elected by the Member. A member may elect to receive the
benefit in the form of a single lump sum, a 50% joint and survivor annuity, a
100% joint and survivor annuity with a ten year certain benefit or a life
annuity with a ten year certain benefit. The Member shall also elect when such
benefit shall begin, but not


4

--------------------------------------------------------------------------------




earlier than termination of employment with the Bank or later than age 70½. In
the event a Member has failed to make the election required, the Member’s
pension benefit payable under this Plan shall be payable to or on account of the
Member in a single lump sum at termination of employment with the Bank. Such
elections shall be made in accordance with the procedures established by the
Committee. The Member’s benefit shall be of equivalent actuarial value to the
benefit otherwise payable in the Regular Form under the Retirement Fund. For
this purpose, equivalent actuarial value shall be determined by the Actuary
under the same actuarial factors and assumptions then used by the Retirement
Fund to determine actuarial equivalence under the Retirement Fund.


3.03
If a Member dies after the date his benefit payments under the Plan had
commenced, the only death benefit payable under the Plan in respect of said
Member shall be the amount, if any, payable under the form of payment which the
Member had elected.



3.04
If a Member to whom an annual pension benefit is payable under the Plan dies
while in active service or following retirement or other termination of
employment but prior to the commencement of his benefit payment under this Plan,
the only death benefit payable under the Plan in respect of said Member shall be
the amount, if any, payable under the form of payment which the Member had
elected with the adjustments provided under Section 3.01 above and Section 3.08
if applicable.



3.05
If a Member is restored to employment with the Bank, payment of any benefits
shall cease. Upon his subsequent retirement or termination of employment with
the Bank, his benefit under the Plan shall be recomputed in accordance with
Section 3.01, but shall be reduced by the equivalent actuarial value of the
amount of any benefit paid by the Plan in respect of his previous retirement or
termination of employment, and such reduced benefit shall be paid to the Member
in accordance with the provisions of the Plan. For purposes of this Section
3.05, the equivalent actuarial value of the benefit paid in respect of the
Member’s previous retirement or termination of employment shall be determined by
the Actuary utilizing for that purpose the same actuarial factors and
assumptions then used by the Retirement Fund to determine actuarial equivalence
under the Retirement Fund.



3.06
Notwithstanding any other provision of this Plan, if, on the date payment under
the Plan would otherwise commence, the lump sum settlement value of a Member’s
benefit determined by the Actuary does not exceed $5,000, or such other amount
as may be determined under Section 411(a)(11) of the Code, then that Member’s
benefit shall automatically be paid in the form of a lump sum settlement.



3.07
All annual pension benefits under the Plan shall be paid in monthly, quarterly,
or annual installments, as elected by the Member.



3.08
Notwithstanding anything in this Plan to the contrary, if a Member dies,
retires, or terminates employment as a result of becoming disabled at a time
when any short-term incentive payments to which the Member may be entitled are
still in a deferral period, then at the time the last of such incentive payments
to which the Member is


5

--------------------------------------------------------------------------------




entitled are vested , the Bank shall cause a recalculation to be made as
follows. An actuary shall calculate the difference between (1) the Member’s Plan
benefit under Sec. 3.01 as if the Member had elected a lump-sum benefit pursuant
to Section 3.02 (regardless of the payment method actually elected by the
Member) and (2) the Member’s benefit under Sec. 3.01 if the aggregate amount of
the deferred payments paid after the death, retirement, or termination of
employment because of disability had been included in the original benefit
calculation. The difference of (2) minus (1) will be paid to the Member or the
Member’s estate, as the case may be, in a lump sum within 60 days of the
completion of the recalculation described in this Section 3.08.


ARTICLE IV. AMOUNT AND PAYMENT OF THRIFT BENEFITS


4.01
If the employee’s salary reduction account contributions under the Thrift Plan
for such year have reached the maximum permitted by the Code Limitations as
determined by the Committee, and if the employee has elected to reduce his
compensation for the current calendar year in accordance with the provisions of
Section 4.03, then such employee shall be credited with an elective contribution
addition under this Plan equal to the reduction in his compensation made in
accordance with such election; provided, however, that the sum of all such
elective contribution additions for an employee with respect to any single
calendar year shall not be greater than the sum of the excess of (a) over (b),
plus (c), where:



(a)
is an amount equal to the maximum salary reduction account contributions
permitted under the Thrift Plan for the calendar year as determined under the
Thrift Plan if its provisions were administered without regard to the Code
Limitations and if compensation as defined in the Thrift Plan included any
deferrals made under this Section 4.01 or Section 4.02;



(b)
is an amount equal to his regular account and salary reduction-account
contributions actually made under the Thrift Plan for the calendar year; and



(c)
is an amount equal to the total of any short-term bonus or incentive awards
elected under Section 4.03(a).



If the reduction in an employee’s compensation under such election is determined
to exceed the maximum allowable elective contribution additions for such year,
the excess and any related earnings credited under Section 4.04 shall be paid to
such employee within the first two and one-half months of the succeeding
calendar year.


4.02
If a portion of an employee’s regular account contribution or salary reduction
account contribution to the Thrift Plan for the preceding year is returned to an
employee after the end of such preceding year on account of the Code
Limitations, and if the employee has elected in accordance with the provisions
of Section 4.03 to reduce his compensation for the current year by the amount of
such Thrift Plan contributions and related earnings returned to him for the
preceding year, then such employee shall be credited with a make-up contribution
addition under this Plan equal to the reduction in his compensation made in
accordance with such election.


6

--------------------------------------------------------------------------------




4.03
A Member’s elections under Sections 4.01 and 4.02 shall be made in accordance
with the following provisions:



(a)
The Committee shall provide each Member with a Base Salary Deferral Agreement
prior to the commencement of the calendar year in which compensation is to be
earned and paid. Each Member shall execute and deliver the Deferral Agreement to
the Committee no later than the last business day preceding the calendar year in
which compensation is to be earned and paid. The Committee shall provide each
Member designated by the Committee to be allowed to defer bonus and incentive
compensation with a Bonus/Incentive Deferral Agreement prior to the
determination of such bonus or incentive payments for such calendar year, but
not later than June 30th of such year. Such Member shall execute and deliver the
Bonus/Incentive Deferral Agreement to the Committee no later than June 30th of
such calendar year.



Notwithstanding the above, an Eligible Executive who becomes eligible to
participate during a calendar year may execute a Deferral Agreement with respect
to his elections under Section 4.01 and 4.02 within 30 days of the date he
becomes eligible to participate. An individual who is an Eligible Executive
immediately prior to the Adoption Date may file a Deferral Agreement with the
Committee within such period prior to the Adoption Date and in such manner as
the Committee may prescribe. With respect to Sections 4.01 and 4.02, the
Deferral Agreement shall only apply to compensation earned by the Member in the
payroll periods beginning on or after the later of the date such Agreement is
submitted to the Committee or the Adoption Date.


(b)
The Deferral Agreement shall provide for separate elections with respect to
elective contribution additions under Section 4.01 and make-up contribution
additions under Section 4.02. Any Member who has been designated by the
Committee to be allowed to defer bonus and incentive compensation under the Plan
shall complete a separate Bonus/Incentive Deferral Agreement.



(c)
An Eligible Executive’s elections on his Deferral Agreement of the rates at
which he authorizes deferrals under Sections 4.01 and 4.02 shall be irrevocable
for the calendar year for which the deferral is elected. Notwithstanding the
foregoing, a Member may, in the event of an unforeseeable emergency which
results in a severe financial hardship, request a suspension of his salary
deferrals under the Plan. The request shall be made in a time and manner
determined by the Committee. The suspension shall be effective with respect to
the portion of the calendar year remaining after the Committee’s determination
that the Member has incurred a severe financial hardship. The Committee shall
apply standards, to the extent applicable, identical to those described in
Section 4.08 in making its determination.



4.04
For each salary reduction contribution addition credited to a Member under
Section 4.01 (except amounts deferred as bonus and incentive deferrals), such
Member shall also be credited with a matching contribution addition under this
Plan equal to the


7

--------------------------------------------------------------------------------




matching contribution, if any, that would be credited under the Thrift Plan with
respect to such amount if contributed to the Thrift Plan, determined as if the
Thrift Plan were administered in accordance with its terms up to the maximum
Code Limitations, and determined after taking into account the Member’s actual
salary reduction contributions to and actual matching contributions under the
Thrift Plan.


For each make-up contribution addition credited to a Member under Section 4.02,
such Member shall also be credited with a matching contribution addition under
this Plan equal to the matching contribution, if any, that was lost under the
Thrift Plan with respect to the contributions returned for the preceding
calendar year.


4.05
The Committee shall maintain an Account on the books and records of the Bank for
each employee who is a Member by reason of amounts credited under Sections 4.01
and 4.02. The salary reduction contribution additions, make-up contribution
additions and matching contribution additions of a Member under Sections 4.01,
4.02 and 4.03 shall be credited to the Member’s Account as soon as practical
after the date that the compensation reduced under Section 4.01 or 4.02 would
otherwise have been paid to such Member. In addition, the Account of a Member
shall be credited as of the end of each calendar quarter with interest at the
same rate as the Bank’s net return on equity after REFCO during each
corresponding quarter. In lieu of such rate, the Committee may designate, from
time to time, such other indices of investment performance or investment funds
as the measure of investment performance under this Section 4.05. A Member shall
at all times be 100% vested in his Account.



4.06
The balance credited to a Member’s Account shall be paid to him in a lump sum
payment as soon as reasonably practicable after his termination of employment
with the Bank.



4.07
If a Member dies prior to receiving the balance credited to his Account under
Section 4.06 above, the balance in his Account shall be paid to his Beneficiary
in a lump sum payment as soon as reasonably practicable after his death.



4.08
While employed by the Bank, a Member may, in the event of an unforeseeable
emergency, request a withdrawal from his Account. The request shall be made in a
time and manner determined by the Committee, shall not be for an amount greater
than the lesser of (i) the amount required to meet the financial hardship, or
(ii) the amount of his Account, and shall be subject to approval by the
Committee. For purposes of this Section 4.08, an unforeseeable emergency means a
financial hardship as defined under Code Section 409A, which hardship the Member
is unable to satisfy with funds reasonably available from other sources. The
circumstances that will constitute an unforeseeable emergency will depend upon
the facts of each case as determined by the Committee.


8

--------------------------------------------------------------------------------




ARTICLE V. SOURCE OF PAYMENTS


5.01
All payments of benefits under the Plan shall be paid from, and shall only be a
general claim upon, the general assets of the Bank, notwithstanding that the
Bank, in its discretion, may establish a bookkeeping reserve or a grantor trust
(as such term is used in Code Sections 671 through 677) to reflect or to aid it
in meeting its obligations under the Plan with respect to any Member or
prospective Member or Beneficiary. No benefit provided by the Plan shall be
payable from the assets of the Retirement Fund or the Thrift Plan.



5.02
No Member shall have any right, title or interest whatever in or to any
investments which the Bank may make or any specific assets which the Bank may
reserve to aid it in meeting its obligations under the Plan. To the extent that
any person acquires a right to receive payments from the Bank under the Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Bank.



ARTICLE VI. DESIGNATION OF BENEFICIARIES


6.01
Each Member of the Plan may file with the Committee a written designation of one
or more persons as the Beneficiary who shall be entitled to receive the amount,
if any, payable under the Plan upon his death. The Member may, from time to
time, revoke or change his Beneficiary designation without the consent of any
prior Beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Member’s death, and in no event shall it
be effective as to a date prior to such receipt.



6.02
If no such Beneficiary designation is in effect at the time of a Member’s death,
or if no designated Beneficiary survives the Member, or if, in the opinion of
the Committee, such designation conflicts with applicable law, the Member’s
estate shall be deemed to have been designated his Beneficiary and shall be paid
the amount, if any, payable under the Plan upon the Member’s death. If the
Committee is in doubt as to the right of any person to receive such amount, the
Committee may retain such amount, without liability for any interest thereon,
until the rights thereto are determined, or the Committee may pay such amount
into any court of appropriate jurisdiction and such payment shall be a complete
discharge of the liability of the Plan and the Bank therefore.



ARTICLE VII. ADMINISTRATION OF THE PLAN


7.01
The Committee shall have general authority over and responsibility for the
administration and interpretation of the Plan. The Committee shall have full
power and discretionary authority, subject to Board approval, to interpret and
construe the Plan, to make all determinations considered necessary or advisable
for the administration of the Plan and any trust referred to in Article V, and
the calculation of the amount of benefits payable thereunder, and to review
claims for benefits under the


9

--------------------------------------------------------------------------------




Plan. The Committee’s interpretations and constructions of the Plan and its
decisions or actions thereunder shall be binding and conclusive on all persons
for all purposes.
  
7.02
The Committee shall arrange for the engagement of the Actuary, and if the
Committee deems it advisable, it shall arrange for the engagement of legal
counsel and certified public accountants (who may be counsel or accountants for
the Bank), and other consultants, and make use of agents and clerical or other
personnel, for purposes of the Plan. The Committee may rely upon the written
opinions of such Actuary, counsel, accountants and consultants, and upon any
information supplied by the Retirement Fund or the Thrift Plan for purposes of
Sections 3.01, 4.01 and 4.02 of the Plan, and delegate to any agent or to any
sub-committee or Committee member its authority to perform any act hereunder,
including without limitations those matters involving the exercise of
discretion; provided, however, that such delegation shall be subject to
revocation at any time at the discretion of the Committee. The Committee shall
report to the Board, or to a committee designated by the Board, at such
intervals as shall be specified by the Board or such designated committee, with
regard to the matters for which it is responsible under the Plan.



7.03
No Committee member shall be entitled to act on or decide any matters relating
solely to such member or any of his rights or benefits under the Plan.



7.04
A Committee member shall be reimbursed for any reasonable expenses incurred in
connection with his services as a Committee member. No bond or other security
need be required of the Committee or any member thereof in any jurisdiction.



7.05
All claims for benefits under the Plan shall be submitted in writing to the
Chairman of the Committee. Written notice of the decision on each such claim
shall be furnished with reasonable promptness to the Member or his Beneficiary
(the claimant). The claimant may request a review by the Committee of any
decision denying the claim in whole or in part. Such request shall be made in
writing, and filed with the Committee within 30 days of such denial. A request
for review shall contain all additional information which the claimant wishes
the Committee to consider. The Committee may hold any hearing or conduct any
independent investigation which it deems desirable to render its decision, and
the decision on review shall be made as soon as feasible after the Committee’s
receipt of the request for review. Written notice of the decision on review
shall be furnished to the claimant. For all purposes under the Plan, such
decisions on claims (where no review is requested) and decisions on review
(where review is requested) shall be final, binding and conclusive on all
interested persons as to all matters relating to the Plan.



7.06
All expenses incurred by the Committee in its administration of the Plan shall
be paid by the Bank.


10

--------------------------------------------------------------------------------




ARTICLE VIII. AMENDMENT AND TERMINATION


8.01
(a)    The Plan may be amended or terminated in any respect at any time by the
Committee; provided, however, that no amendment or termination of the Plan shall
be effective to reduce any benefits that accrue before the adoption of such
amendment or termination. If and to the extent permitted without violating the
requirements of Section 409A of the Code, the Committee may require that all of
the Member’s Accounts be distributed as soon as practicable after such
termination. If and to the extent that the Committee does not accelerate the
timing of distributions on account of the termination of the Plan, payment of
any remaining benefits under the Plan shall be made at the same times and in the
same manner as such distributions would have been made based upon the terms of
the Plan, as in effect at the time the Plan is terminated.



(b)    If and to the extent otherwise permitted by Section 409A and the Treasury
Regulations thereunder, the Bank may terminate and liquidate the Plan if the
following requirements are met:


(i)
the termination and liquidation does not occur proximate to a downturn in the
financial health of the Bank;



(ii)    the Bank terminates and liquidates all agreements, methods, programs and
other arrangements sponsored by the Bank that would be aggregated with any
terminated and liquidated agreements, methods, programs, and other arrangements
under Section 1.409A-1(c) of the treasury Regulations if the Member had
deferrals of compensation under all of the agreements, methods, programs, and
other arrangements that are terminated and liquidated;


(iii)    no payments in liquidation of the Plan are made within twelve (12)
months of the date the Bank takes all necessary action to irrevocably terminate
and liquidate the Plan, other than payments that would be payable under the
terms of the Plan if the action to terminate and liquidate the Plan had not been
taken;


(iv) all payments are made within twenty-four (24) months of the date the Bank
takes all necessary action to irrevocably terminate and liquidate the Plan; and
    
(v)    the Bank does not adopt a new plan that would be aggregated with any
terminated and liquidated plan under applicable Treasury Regulations if the same
Member participated in both plans, at any time within three (3) years following
the date that the Bank takes all necessary action to irrevocably terminate and
liquidate the Plan.


ARTICLE IX. GENERAL PROVISIONS


9.01
The Plan shall be binding upon and inure to the benefit of the Bank and its
successors, and assigns and the Members, and the successors, assigns, designees
and estates of the Members. The Plan shall also be binding upon and inure to the
benefit of any successor bank or organization succeeding to substantially all of
the assets and business of the Bank, but nothing in the Plan shall preclude the
Bank from merging or


11

--------------------------------------------------------------------------------




consolidating into or with, or transferring all or substantially all of its
assets to, another bank which assumes the Plan and all obligations of the Bank
hereunder. The Bank agrees that it will make appropriate provision for the
preservation of Members’ rights under the Plan in any agreement or plan which it
may enter into to effect any merger, consolidation, reorganization or transfer
of assets. In such a merger, consolidation, reorganization, or transfer of
assets and assumption of Plan obligations of the Bank, the term Bank shall refer
to such other bank and the Plan shall continue in full force and effect.


9.02
Neither the Plan nor any action taken thereunder shall be construed as giving to
a Member the right to be retained in the employ of the Bank or as affecting the
right of the Bank to dismiss any Member from its employ.



9.03
The Bank shall withhold or cause to be withheld from all benefits payable under
the Plan all federal, state, local or other taxes required by applicable law to
be withheld with respect to such payments.



9.04
No right or interest of a Member under the Plan may be assigned, sold,
encumbered, transferred or otherwise disposed of and any attempted disposition
of such right or interest shall be null and void. Further, no right or interest
of a Member may be reached by any creditor of the Member.



9.05
If the Committee shall find that any person to whom any amount is or was payable
under the Plan is unable to care for his affairs because of illness or accident
or because he is a minor then any payment, or any part thereof, due to such
person (unless a prior claim therefor has been made by a duly appointed legal
representative), may, if the Committee is so inclined, be paid to such person’s
spouse, child or other relative, an institution maintaining or having custody of
such person, or any other person deemed by the Committee to be a proper
recipient on behalf of such person otherwise entitled to payment. Any such
payment shall be in complete discharge of the liability of the Plan and the Bank
therefor.



9.06
All elections, designations, requests, notices, instructions, and other
communications from a Member, Beneficiary or other person to the Committee
required or permitted under the Plan shall be in such form as is prescribed from
time to time by the Committee and shall be mailed by first class mail or
delivered to such location as shall be specified by the Committee and shall be
deemed to have been given and delivered only upon actual receipt thereof at such
location.



9.07
The benefits payable under the Plan shall be in addition to all other benefits
provided for employees of the Bank and shall not be deemed salary or other
compensation by the Bank for the purpose of computing benefits to which he may
be entitled under any other plan or arrangement of the Bank.


12

--------------------------------------------------------------------------------




9.08
No Committee member shall be personally liable by reason of any instrument
executed by him or on his behalf, or action taken by him, in his capacity as a
Committee member nor for any mistake of judgment made in good faith. The Bank
hereby indemnifies and holds harmless the Retirement Fund, the Thrift Plan and
each Committee member and each employee, officer or director of the Bank, the
Retirement Fund or the Thrift Plan, to whom any duty, power, function or action
in respect of the Plan may be delegated or assigned, or from whom any
information is requested for Plan purposes, against any cost or expense
(including fees of legal counsel) and liability (including any sum paid in
settlement of a claim or legal action with the approval of the Bank) arising out
of anything done or omitted to be done in connection with the Plan, unless
arising out of such person’s fraud or bad faith.



9.09
As used in the Plan, the masculine gender shall be deemed to refer to the
feminine, and the singular person shall be deemed to refer to the plural,
wherever appropriate.



9.10
The captions preceding the Sections of the Plan have been inserted solely as a
matter of convenience and shall not in any manner define or limit the scope or
intent of any provisions of the Plan.



9.11
The Plan shall be construed according to the laws of the State of Illinois in
effect from time to time.



9.12
This Plan shall be construed in a manner consistent with the applicable
requirements of Section 409A of the Code, and the Committee, in its sole
discretion and without the consent of any Member or Beneficiary, may amend the
provisions of this Plan if and to the extent that the Committee determines that
such amendment is necessary or appropriate to comply with the applicable
requirements of Section 409A of the Code.



IN WITNESS WHEREOF, the FEDERAL HOME LOAN BANK OF CHICAGO has caused the Plan to
be executed effective as of January 1, 2005 and amended as of January 1, 2013.
                


Approved by the Board of Directors this 28th day
of March, 2013.


/s/ Peter E. Gutzmer
                            
Its Corporate Secretary

13